FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STORMANS, INC., doing business as       No. 12-35221
Ralph’s Thriftway; RHONDA
MESLER; and MARGO THELEN,                  D.C. No.
                Plaintiffs-Appellees,   3:07-cv-05374-
                                             RBL
                 v.

JOHN WIESMAN, Secretary of the
Washington State Department of
Health; DAN RUBIN; ELIZABETH
JENSEN; EMMA ZAVALA-SUAREZ;
SEPI SOLEIMANPOUR, Members of
the Washington Pharmacy Quality
Assurance Commission; MARK
BRENMAN, Executive Director of the
Washington Human Rights
Commission; MARTIN MUELLER,
Assistant Secretary of the
Washington State Department of
Health, Health Services Quality
Assurance; CHRISTOPHER BARRY;
NANCY HECOX; TIM LYNCH; STEVEN
ANDERSON; ALBERT LINGGI;
MAUREEN SIMMONS SPARKS;
MAURA C. LITTLE; KRISTINA
LOGSDON, Members of the
Washington Pharmacy Quality
Assurance Commission,
              Defendants-Appellants,
2            STORMANS, INC. V. WIESMAN

                and

JUDITH BILLINGS; RHIANNON
ANDREINI; JEFFREY SCHOUTEN;
MOLLY HARMON; CATHERINE
ROSMAN; TAMI GARRARD,
             Defendant-Intervenors.



STORMANS, INC., doing business as       No. 12-35223
Ralph’s Thriftway; RHONDA
MESLER; MARGO THELEN,                      D.C. No.
                Plaintiffs-Appellees,   3:07-cv-05374-
                                             RBL
                 v.

JOHN WIESMAN, Secretary of the            OPINION
Washington State Department of
Health; DAN RUBIN; ELIZABETH
JENSEN; EMMA ZAVALA-SUAREZ;
SEPI SOLEIMANPOUR, Members of
the Washington Pharmacy Quality
Assurance Commission; MARK
BRENMAN, Executive Director of the
Washington Human Rights
Commission; MARTIN MUELLER,
Assistant Secretary of the
Washington State Department of
Health, Health Services Quality
Assurance; CHRISTOPHER BARRY;
NANCY HECOX; TIM LYNCH; STEVEN
ANDERSON; ALBERT LINGGI;
MAUREEN SIMMONS SPARKS;
             STORMANS, INC. V. WIESMAN               3

MAURA C. LITTLE; KRISTINA
LOGSDON, Members of the
Washington Pharmacy Quality
Assurance Commission,
                      Defendants,

               and

JUDITH BILLINGS; RHIANNON
ANDREINI; JEFFREY SCHOUTEN;
MOLLY HARMON; CATHERINE
ROSMAN; TAMI GARRARD,
  Defendant-Intervenors–Appellants.


     Appeals from the United States District Court
       for the Western District of Washington
     Ronald B. Leighton, District Judge, Presiding

              Argued and Submitted
        November 20, 2014—Portland, Oregon

                  Filed July 23, 2015

     Before: Susan P. Graber, Richard R. Clifton,
        and Mary H. Murguia, Circuit Judges.

               Opinion by Judge Graber
4                 STORMANS, INC. V. WIESMAN

                           SUMMARY*


                            Civil Rights

    The panel reversed the district court’s judgment, entered
following a bench trial, in an action brought by the owner of
a pharmacy and two pharmacists who have religious
objections to delivering emergency contraceptives, and who
challenged Washington state rules requiring the timely
delivery of all prescription medications by licensed
pharmacies.

    The rules permit pharmacies to deny delivery for certain
business reasons, such as fraudulent prescriptions or a
customer’s inability to pay. The rules also permit a
religiously objecting individual pharmacist to deny delivery,
so long as another pharmacist working for the pharmacy
provides timely delivery.

    Addressing plaintiffs’ free exercise claim, the panel held
that the rules, promulgated by the Washington Pharmacy
Quality Assurance Commission, were facially neutral. The
panel also held that the rules operated neutrally because they
prescribed and proscribed the same conduct for all, regardless
of motivation. The panel further held that the rules were
generally applicable and that according to the evidence
produced at trial, the rules (1) were not substantially
underinclusive in their prohibition of religious objections but
allowance of certain secular exemptions; (2) did not create a
regime of unfettered discretion through the individualized

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               STORMANS, INC. V. WIESMAN                     5

exemptions that would permit discriminatory treatment of
religion or religiously motivated conduct; and (3) were not
selectively enforced.

    Because the rules were neutral and generally applicable,
rational basis review applied. The panel held that the rules
were rationally related to Washington’s legitimate interest in
ensuring that its citizens have safe and timely access to their
lawful and lawfully prescribed medications. The panel
rejected plaintiffs’ equal protection claim on the same basis
as the free exercise claim.

    Addressing plaintiffs’ due process claim, the panel
declined to recognize a new fundamental right. The panel
held that it was unconvinced that the right to own, operate, or
work at a licensed professional business free from regulations
requiring the business to engage in activities that one
sincerely believes lead to the taking of human life was so
rooted in conscience and the Nation’s tradition as to be
ranked as fundamental.
6             STORMANS, INC. V. WIESMAN

                       COUNSEL

Thomas L. Boeder (argued), Andrew L. Greene, Katherine D.
Bennett, and Noah Guzzo Purcell, Perkins Coie LLP, Seattle,
Washington; Lisa M. Stone, Molly Terwilliger, and Janet
Chung, Legal Voice, Seattle, Washington; Laura Einstein,
Planned Parenthood of the Great Northwest, Seattle,
Washington, for Defendant-Intervenors–Appellants.

Alan D. Copsey (argued), Deputy Solicitor General, Robert
M. McKenna, Attorney General, Rene Tomisser, Senior
Counsel, Joyce A. Roper, Senior Assistant Attorney General,
Olympia, Washington, for Defendants-Appellants.

Kristen K. Waggoner (argued) and Steven T. O’Ban, Ellis, Li
& McKinstry PLLC, Seattle, Washington; Michael W.
McConnell, Stanford, California; Luke W. Goodrich, The
Becket Fund for Religious Liberty, Washington, D.C.; Steven
H. Aden, Alliance Defending Freedom, Scottsdale, Arizona,
for Plaintiffs-Appellees.

Sara L. Ainsworth, University of Washington School of Law,
Seattle, Washington; Michael S. Wampold, Peterson
Wampold Rosato Luna Knopp, Seattle, Washington, for
Amici Curiae Organizations and Experts Dedicated to Ending
Rape and Intimate Partner Violence.

Mary Re Knack and Sarah Joye, Williams, Kastner & Gibbs
PLLC, Seattle, Washington, for Amici Curiae Public Health
and Human Rights Organizations, et al.

Alex J. Luchenitser, Ayesha N. Khan, and Benjamin N.
Hazelwood, Americans United for Separation of Church and
State, Washington, D.C., as Amicus Curiae.
               STORMANS, INC. V. WIESMAN                   7

Shannon P. Minter, Christopher F. Stoll, Angela Perone, Asaf
Orr, and Ashland Johnson, National Center for Lesbian
Rights, San Francisco, California, for Amici Curiae AIDS
United, et al.

Stephanie Toti, Senior Staff Attorney, New York, New York,
as Amici Curiae Center for Reproductive Rights and for
National Women’s Law Center.

Jessica A. Skelton and Kymberly K. Evanson, Pacifica Law
Group LLP, Seattle, Washington, for Amici Curiae Religious
and Religiously-Affiliated Organizations and Individual
Clergy.

Denise M. Burke and Mailee R. Smith, Americans United for
Life, Washington, D.C., for Amici Curiae Members of the
United States Congress.

Jason A. Levine and Eric A. White, Vinson & Elkins LLP,
Washington, D.C., for Amici Curiae American Pharmacists
Association, et al.

Mark E. Chopko, Marissa Parker, and Zeenat A. Iqbal,
Stradley Ronon Stevens & Young, LLP, Washington, D.C.,
for Amici Curiae The Muslim Public Affairs Council, et al.

Christian J. Ward, Scott A. Keller, J. Campbell, and April L.
Farris, Yetter Coleman LLP, Austin, Texas; Douglas
Laycock, University of Virginia Law School, Charlottesville,
Virginia, for Amici Curiae Constitutional Law Professors.

Dorinda C. Bordlee and Nikolas T. Nikas, Bioethics Defense
Fund, Scottsdale, Arizona; Kimberlee Wood Colby, Christian
8              STORMANS, INC. V. WIESMAN

Legal Society, Springfield, Virginia, for Amici Curiae
Christian Medical Association, et al.

Kevin Marshall and Richard M. Re, Jones Day, Washington,
D.C., for Amici Curiae The Church of the Lukumi Babalu
Aye, Inc., et al.

Alexander Dushku and Justin W. Starr, Kirton/McConkie,
Salt Lake City, Utah, for Amici Curiae Washington State
Catholic Conference, et al.

Carrie L. Severino and Ammon Simon, Judicial Education
Project, Washington, D.C., for Amici Curiae Agudath Israel
of America, et al.

Sean D. Jordan, Kent C. Sullivan, Danica L. Milios, Travis
Mock, and Peter Hansen, Sutherland Asbill & Brennan LLP,
Austin, Texas; Jeffrey C. Mateer and Justin E. Butterfield,
Liberty Institute, Plano, Texas, for Amicus Curiae Liberty
Institute.

Matthew T. Nelson and Elinor Jordan, Warner Norcross &
Judd LLP, Grand Rapids, Michigan, for Amicus Curiae The
Bruderhof and Hopewell Mennonite Church.

Sandra Payne Hagood, La Jolla, California; Thomas C. Berg,
University of St. Thomas Law School, Minneapolis,
Minnesota, for Amici Curiae Individual Physicians,
Obstetricians, and Health Care Practitioners Licensed in the
State of Washington.
               STORMANS, INC. V. WIESMAN                    9

                         OPINION

GRABER, Circuit Judge:

    In order to promote patient safety in the state of
Washington, the Washington Pharmacy Quality Assurance
Commission (“Commission”) promulgated rules requiring the
timely delivery of all prescription medications by licensed
pharmacies. The rules permit pharmacies to deny delivery for
certain business reasons, such as fraudulent prescriptions or
a customer’s inability to pay. The rules also permit a
religiously objecting individual pharmacist to deny delivery,
so long as another pharmacist working for the pharmacy
provides timely delivery. But, unless an enumerated
exemption applies, the rules require a pharmacy to deliver all
prescription medications, even if the owner of the pharmacy
has a religious objection.

    Plaintiffs are the owner of a pharmacy and two individual
pharmacists who have religious objections to delivering
emergency contraceptives such as Plan B and ella. They
challenge the rules on free exercise and other constitutional
grounds. After a bench trial, the district court held that the
rules violate the Free Exercise and Equal Protection Clauses,
and the court permanently enjoined enforcement of the rules.
Because we conclude that the rules are neutral and generally
applicable and that the rules rationally further the State’s
interest in patient safety, we reverse.
10              STORMANS, INC. V. WIESMAN

                      BACKGROUND

     A. History of the Rules

     The Commission regulates the practice of pharmacy in the
state of Washington. Wash. Rev. Code § 18.64.001. A
comprehensive regulatory scheme tasks the Commission to,
among other duties, “[r]egulate the practice of pharmacy and
enforce all laws placed under its jurisdiction”; “[e]stablish the
qualifications for licensure of pharmacists or pharmacy
interns”; conduct and manage disciplinary proceedings; assist
in the enforcement of the pharmacy laws and regulations; and
“[p]romulgate rules for the dispensing, distribution,
wholesaling, and manufacturing of drugs and devices and the
practice of pharmacy for the protection and promotion of the
public health, safety, and welfare.” Id. § 18.64.005(1),
(3)–(7).

    To “practice pharmacy or to institute or operate any
pharmacy,” a person must obtain a license. Id. § 18.64.020.
A “pharmacist” is defined as “a person duly licensed by the
commission to engage in the practice of pharmacy,” id.
§ 18.64.011(20), and a “pharmacy” is defined as “every place
properly licensed by the commission where the practice of
pharmacy is conducted,” id. § 18.64.011(21). The “practice
of pharmacy” includes “[i]nterpreting prescription orders; the
compounding, dispensing, labeling, administering, and
distributing of drugs and devices; . . . [and] the proper and
safe storing and distributing of drugs and devices and
maintenance of proper records thereof.” Id. § 18.64.011(23).
Under what is known as the “Stocking Rule,” promulgated in
1967, a pharmacy “must maintain at all times a representative
assortment of drugs” approved by the Food and Drug
Administration (“FDA”) “in order to meet the pharmaceutical
               STORMANS, INC. V. WIESMAN                    11

needs of its patients.” Wash. Admin. Code § 246-869-150(1).
Violation of an administrative rule “shall constitute grounds
for refusal, suspension, or revocation of licenses or any other
authority to practice issued by the commission.” Wash. Rev.
Code § 18.64.005(7).

     In 2007, the Commission unanimously and formally
adopted two new administrative rules. The first rule, known
as the “Pharmacist Responsibility Rule,” amends a section
titled “Pharmacist’s professional responsibilities,” and it
applies to the conduct of individual pharmacists. Wash.
Admin. Code § 246-863-095. Under that rule, “[i]t is
considered unprofessional conduct” for a pharmacist to:
“(a) Destroy unfilled lawful prescription[s]; (b) Refuse to
return unfilled lawful prescriptions; (c) Violate a patient’s
privacy; (d) Discriminate against patients or their agent in a
manner prohibited by state or federal laws; and (e) Intimidate
or harass a patient.” Id. § 246-863-095(4). Importantly, the
parties agree that the foregoing rule does not require an
individual pharmacist to dispense medication if the
pharmacist has a religious, moral, philosophical, or personal
objection to delivery. Stormans, Inc. v. Selecky (“Stormans
I”), 586 F.3d 1109, 1116 (9th Cir. 2009). A pharmacy may
“accommodate” an objecting pharmacist in any way the
pharmacy deems suitable, including having another
pharmacist available in person or by telephone. Id.

    The second rule, known as the “Delivery Rule,” is titled
“Pharmacies’ responsibilities” and applies to pharmacies.
Wash. Admin. Code § 246-869-010. That rule requires
pharmacies to “deliver lawfully prescribed drugs or devices
to patients and to distribute drugs and devices approved by
the [FDA] for restricted distribution by pharmacies, or
provide a therapeutically equivalent drug or device in a
12             STORMANS, INC. V. WIESMAN

timely manner consistent with reasonable expectations for
filling the prescription.” Id. § 246-869-010(1). The Delivery
Rule also prohibits pharmacies from destroying or refusing to
return an unfilled lawful prescription; violating a patient’s
privacy; or unlawfully discriminating against, intimidating, or
harassing a patient. Id. § 246-869-010(4). By contrast to the
Pharmacist Responsibility Rule, the Delivery Rule contains
no exemption for pharmacies whose owners object to delivery
on religious, moral, philosophical, or personal grounds. An
objecting pharmacy must deliver the drug or device and may
not refer a patient to another pharmacy.

   Under the Delivery Rule’s enumerated exemptions, a
pharmacy need not deliver a drug or device

       [in] the following or substantially similar
       circumstances:

           (a) Prescriptions containing an obvious or
       known error, inadequacies in the instructions,
       known contraindications, or incompatible
       prescriptions, or prescriptions requiring action
       in accordance with WAC 246-875-040[;]

          (b) National or state emergencies or
       guidelines affecting availability, usage or
       supplies of drugs or devices;

           (c) Lack of specialized equipment or
       expertise needed to safely produce, store, or
       dispense drugs or devices, such as certain
       drug compounding or storage for nuclear
       medicine;
                   STORMANS, INC. V. WIESMAN                            13

              (d) Potentially fraudulent prescriptions; or

            (e) Unavailability of drug or device
         despite good faith compliance with [the
         Stocking Rule].

Id. § 246-869-010(1). The Delivery Rule also provides that
pharmacies are not required to deliver a drug or device
“without payment of their usual and customary or contracted
charge.” Id. § 246-869-010(2).

   The Delivery Rule and the amended Pharmacist
Responsibility Rule took effect on July 26, 2007.

    B. Procedural History

    Plaintiffs filed this action on July 25, 2007, the day before
the rules were to take effect. Plaintiffs include Stormans,
Inc., a family business that operates Ralph’s Thriftway
(“Ralph’s”), a grocery store and pharmacy located in
Olympia, Washington. Stormans, Inc., declines to stock
Ralph’s with the emergency contraceptive drugs Plan B or
ella because the pharmacy’s owners have religious objections
to their use.1 Since 2006, twenty-four complaints have been



   1
     Plan B is an emergency contraceptive containing levonorgestrel, a
synthetic hormone similar to progesterone. Tummino v. Hamburg, 936
F. Supp. 2d 162, 164–65 (E.D.N.Y. 2013). At the time of the bench trial,
Plan B was available for “behind-the-counter,” non-prescription
distribution for women at least 17 years old and via prescription for
women under 17. Id. ella is an emergency contraceptive containing the
chemical compound ulipristal acetate. Approved by the FDA in 2010, ella
is currently available only with a prescription. Id. Plaintiffs amended
their complaint to include ella within their requests for relief. Plaintiffs
14                 STORMANS, INC. V. WIESMAN

filed with the Commission against Ralph’s in connection with
this policy. Twenty-one of the complaints have been
dismissed for procedural reasons, but three remain pending.

    The other two Plaintiffs are Rhonda Mesler and Margo
Thelen, Washington-based pharmacists who are unwilling to
dispense Plan B or ella for religious reasons. Before 2007,
Mesler and Thelen referred customers who were seeking Plan
B to another pharmacy. After the regulations took effect,
Thelen was transferred to a different pharmacy because her
employer could not accommodate her religious objection.
Mesler alleges that she will be forced to move out-of-state if
the regulations are upheld.

    Defendants include the Commission’s members and the
Secretary of the Washington State Department of Health.
The district court also permitted several Washington residents
to intervene to defend the rules. Intervenors Rhiannon
Andreini and Molly Harmon had negative experiences after
being denied or delayed access to Plan B. Intervenor Dr.
Jeffrey Schouten is HIV-positive, and Intervenor Judith
Billings has AIDS; both fear being denied timely access to
their prescription medications.

    Plaintiffs seek declaratory and injunctive relief under the
Free Exercise Clause, the Due Process Clause, the Equal
Protection Clause, and the Supremacy Clause. Plaintiffs limit
their claims to the Pharmacist Responsibility Rule and the
Delivery Rule; they do not challenge the Stocking Rule.
Stormans I, 586 F.3d at 1118.



believe that dispensing these drugs “constitutes direct participation in the
destruction of human life.”
                STORMANS, INC. V. WIESMAN                      15

    In 2007, the district court issued a preliminary injunction
prohibiting enforcement of the rules. The district court held
that Plaintiffs were likely to succeed on the merits of their
free exercise claim because the rules were neither neutral nor
generally applicable, and the rules could not survive strict
scrutiny. The court preliminarily enjoined Defendants from
enforcing the rules against any pharmacy or pharmacist who
declined to dispense Plan B.

    In 2009, we vacated the preliminary injunction and
remanded for further proceedings. Stormans I, 586 F.3d
1109. We held that, on the record presented, the rules were
both neutral and generally applicable. Id. at 1127–37. We
declined to conduct rational basis review in the first instance
and instead remanded for the district court to apply that
standard in assessing whether Plaintiffs were likely to
succeed on the merits. Id. at 1137–38, 1142. We further held
that the district court had erred in its analysis of the remaining
preliminary injunction factors and that it had abused its
discretion in enjoining enforcement of the rules as to all
pharmacies and pharmacists, rather than limiting the relief to
the named Plaintiffs. Id. at 1138–40. Also in 2009, the
district court stayed enforcement of the two rules in dispute.

    In 2010, the Commission commenced a new rule-making
process to consider whether to amend the rules to allow for
facilitated referrals in the face of a conscientious objection to
a prescription medication. Because such an amendment
would have mooted Plaintiffs’ claims, the parties agreed to
delay trial until the rule-making process was complete. Over
Intervenors’ objections, Defendants stipulated that
“facilitated referrals are often in the best interest of patients,
pharmacies, and pharmacists; that facilitated referrals do not
pose a threat to timely access to lawfully prescribed
16                STORMANS, INC. V. WIESMAN

medications[;] and that facilitated referrals help assure timely
access to lawfully prescribed medications.” The stipulation
also provided that the district court’s 2009 stay order would
remain in effect. In late 2010, after receiving public
comments and conducting additional hearings, the
Commission voted not to amend the rules.

     After a twelve-day bench trial, the district court ruled in
Plaintiffs’ favor, issuing an opinion accompanied by
extensive findings of fact and conclusions of law. Stormans,
Inc. v. Selecky, 854 F. Supp. 2d 925 (W.D. Wash. 2012). The
court again held that the rules were neither neutral nor
generally applicable and that they did not survive strict
scrutiny. Id. at 967–90. Accordingly, the district court held
that Plaintiffs were entitled to relief on their free exercise
claim. Id. at 992. Because Plaintiffs’ equal protection claim
was coextensive with their free exercise claim, the court
ruled, in an unpublished supplemental order, that Plaintiffs
also had established an equal protection violation. Although
the court implied that Plaintiffs had a meritorious due process
claim, premised on the right “to refrain from taking human
life,” the court ultimately rejected that claim. Id. at 990–91.
Finally, the district court rejected Plaintiffs’ contention that
the rules are preempted by federal law under the Supremacy
Clause. Id. at 991.

   The court entered a final judgment (1) declaring the
Delivery Rule, the Pharmacist Responsibility Rule, and the
Stocking Rule2 unconstitutional under the Free Exercise
Clause; (2) declaring those rules unconstitutional under the
Equal Protection Clause; (3) enjoining Defendants from

 2
   The district court held the Stocking Rule unconstitutional even though
Plaintiffs did not challenge it.
                   STORMANS, INC. V. WIESMAN                              17

enforcing those rules against Plaintiffs; and (4) retaining
jurisdiction to enforce the judgment. Defendants and
Intervenors timely appeal.

                    STANDARD OF REVIEW

    We review de novo a district court’s conclusions of law
following a bench trial. Navajo Nation v. U.S. Forest Serv.,
535 F.3d 1058, 1067 (9th Cir. 2008) (en banc). We review
for clear error the court’s findings of fact.3 Lentini v. Cal.
Ctr. for the Arts, Escondido, 370 F.3d 837, 843 (9th Cir.
2004).

                             DISCUSSION

    A. Free Exercise Claim

   The First Amendment’s Free Exercise Clause, which
applies to the states via the Fourteenth Amendment, Cantwell
v. Connecticut, 310 U.S. 296, 303 (1940), provides that


    3
      The parties dispute this standard of review. Defendants and
Intervenors contend that we should review de novo the district court’s
findings because they pertain to “mixed questions of law and fact that
implicate constitutional rights.” Berger v. City of Seattle, 569 F.3d 1029,
1035 (9th Cir. 2009) (en banc). Moreover, Defendants and Intervenors
note that we review a district court’s findings of fact “‘with special
scrutiny’” when a district court “‘engage[s] in the regrettable practice of
adopting the findings drafted by the prevailing party wholesale.’” Silver
v. Exec. Car Leasing Long-Term Disability Plan, 466 F.3d 727, 733 (9th
Cir. 2006) (alteration in original) (quoting Sealy, Inc. v. Easy Living, Inc.,
743 F.2d 1378, 1385 (9th Cir. 1984)). Plaintiffs, on the other hand, argue
that the district court’s factual findings are reviewed for clear error.
Because we would reach the same conclusion under either a “clear error”
or “de novo” standard, we apply the standard of review that Plaintiffs
seek, and we need not resolve the parties’ dispute.
18                STORMANS, INC. V. WIESMAN

“Congress shall make no law . . . prohibiting the free exercise
[of religion].” U.S. Const. amend. I. The right to exercise
one’s religion freely, however, “does not relieve an individual
of the obligation to comply with a valid and neutral law of
general applicability on the ground that the law proscribes (or
prescribes) conduct that his religion prescribes (or
proscribes).” Emp’t Div. v. Smith, 494 U.S. 872, 879 (1990)
(internal quotation marks omitted); see also United States v.
Lee, 455 U.S. 252, 261 (1982) (“When followers of a
particular sect enter into commercial activity as a matter of
choice, the limits they accept on their own conduct as a
matter of conscience and faith are not to be superimposed on
the statutory schemes which are binding on others in that
activity.”).

    Under the rule announced in Smith and affirmed in
Church of Lukumi Babalu Aye, Inc. v. City of Hialeah
(“Lukumi”), 508 U.S. 520, 531 (1993), a neutral law of
general application need not be supported by a compelling
government interest even when “the law has the incidental
effect of burdening a particular religious practice.”4 Such
laws need only survive rational basis review. Miller v. Reed,


  4
     Last year, the Supreme Court addressed the statutory protections
afforded by the Religious Freedom Restoration Act of 1993 (“RFRA”).
Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014). RFRA,
which applies only to federal laws, provides protections to religious
practices above and beyond those afforded by the Constitution;
specifically, the statute prevents the federal government from
“substantially burden[ing] a person’s exercise of religion even if the
burden results from a rule of general applicability.” 42 U.S.C. § 2000bb-
1(a). The Court expressly limited its holding to that statutory context.
Hobby Lobby, 134 S. Ct. at 2785. Here, Plaintiffs have not asserted
claims under RFRA; nor could they, because they challenge only state
laws and regulations, to which RFRA does not apply.
                   STORMANS, INC. V. WIESMAN                              19

176 F.3d 1202, 1206 (9th Cir. 1999). For laws that are not
neutral or not generally applicable, strict scrutiny applies.
See Lukumi, 508 U.S. at 531–32 (“A law failing to satisfy
these requirements must be justified by a compelling
governmental interest and must be narrowly tailored to
advance that interest.”).

    The tests for “[n]eutrality and general applicability are
interrelated, and . . . failure to satisfy one requirement is a
likely indication that the other has not been satisfied.” Id. at
531. Nevertheless, we must consider each criterion
separately so as to evaluate the text of the challenged law as
well as the “effect . . . in its real operation.” Id. at 535.
Accordingly, we assess whether the rules are neutral and
generally applicable.5

         1. Neutrality

    “[I]f the object of a law is to infringe upon or restrict
practices because of their religious motivation, the law is not
neutral . . . .” Id. at 533. “A law lacks facial neutrality if it

  5
    Defendants argue that Stormans I, 586 F.3d 1109, which vacated the
district court’s grant of a preliminary injunction, constitutes the law of the
case. We disagree. The “general rule” is that our decisions “at the
preliminary injunction phase do not constitute the law of the case.”
Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v.
Dep’t of Agric., 499 F.3d 1108, 1114 (9th Cir. 2007) (internal quotation
marks omitted). Although there is an exception to the general rule for
“conclusions on pure issues of law,” id., the exception does not apply here
because we are analyzing a mixed question of law and fact, Alpha Delta
Chi-Delta Chapter v. Reed, 648 F.3d 790, 804–05 (9th Cir. 2011). But
Stormans I is “law of the circuit” and, therefore, is relevant. Gonzalez v.
Arizona, 677 F.3d 383, 389 n.4 (9th Cir. 2012) (en banc) (internal
quotation marks omitted), aff’d, Arizona v. Inter Tribal Council of Ariz.,
Inc., 133 S. Ct. 2247 (2013).
20             STORMANS, INC. V. WIESMAN

refers to a religious practice without a secular meaning
discernable from the language or context.” Id. Because the
rules at issue here make no reference to any religious
practice, conduct, belief, or motivation, they are facially
neutral.

     The more challenging question is whether the rules are
operationally neutral. In Lukumi, practitioners of the Santeria
religion, which prescribes ritual animal sacrifice as a
principal form of devotion, challenged city ordinances
restricting the slaughter of animals. Id. at 524–25. One of
the challenged ordinances flatly prohibited the sacrifice of
animals, but the definition of “sacrifice” excluded “almost all
killings of animals except for religious sacrifice” and
provided an additional exemption for kosher slaughter. Id. at
535–36. The net result of this definition, the Court ruled, was
that “few if any killings of animals are prohibited other than
Santeria sacrifice.” Id. at 536. Thus, because of the way the
ordinance operated in practice, it (and two others) actually
prohibited only Santeria sacrifice. Id. In this way, the
challenged ordinances accomplished a “religious
gerrymander,” an impermissible attempt to target religious
practices through careful legislative drafting. Id. at 535–37
(internal quotation marks omitted).

    Unlike the ordinances at issue in Lukumi, the rules here
operate neutrally. As an initial matter, we note that, as they
pertain to pharmacists, the rules specifically protect
religiously motivated conduct. The Commission created a
right of refusal for pharmacists by allowing pharmacies to
“accommodate” individual pharmacists who have religious,
moral, philosophical, or personal objections to the delivery of
particular prescription drugs. The rules do not require
                STORMANS, INC. V. WIESMAN                     21

pharmacists to dispense a prescription medication to which
they object.

     As they pertain to pharmacies, the rules’ delivery
requirement applies to all objections to delivery that do not
fall within an exemption, regardless of the motivation behind
those objections. See Stormans I, 586 F.3d at 1131 (“[A]side
from the exemptions, any refusal to dispense a medication
violates the rules, and this is so regardless of whether the
refusal is motivated by religion, morals, conscience, ethics,
discriminatory prejudices, or personal distaste for a patient.”).
By prohibiting all refusals that are not specifically exempted,
the rules establish a practical means to ensure the safe and
timely delivery of all lawful and lawfully prescribed
medications to the patients who need them. See id. (“[T]he
object of the rules was to ensure safe and timely patient
access to lawful and lawfully prescribed medications.”); see
also Wash. Rev. Code § 18.64.005 (assigning to the
Commission the responsibility of regulating the practice of
pharmacy so as to protect and promote the public health,
safety, and welfare).

    The delivery requirement also applies to all prescription
products—not just Plan B, ella, or other emergency
contraceptives. In both trial testimony and official documents
accompanying the final regulations, Commission members
expressed their expectation that the Delivery Rule’s effect
would extend beyond Plan B, for example, by guaranteeing
access to medications for HIV patients. Evidence before the
Commission and at trial demonstrated that pharmacists and
pharmacies had refused to fill prescriptions for several kinds
of medications other than emergency contraceptives. Specific
examples included refusals, for a variety of reasons, to deliver
22              STORMANS, INC. V. WIESMAN

diabetic syringes, insulin, HIV-related medications, and
Valium.

    The possibility that pharmacies whose owners object to
the distribution of emergency contraception for religious
reasons may be burdened disproportionately does not
undermine the rules’ neutrality. The Free Exercise Clause is
not violated even if a particular group, motivated by religion,
may be more likely to engage in the proscribed conduct. See
Reynolds v. United States, 98 U.S. 145, 166–67 (1878)
(upholding a ban on polygamy despite the fact that polygamy
was practiced primarily by members of the Mormon Church);
cf. United States v. O’Brien, 391 U.S. 367, 378–86 (1968)
(rejecting a First Amendment challenge to a statutory
prohibition of the destruction of draft cards even though most
violators likely would be opponents of war). In American
Life League, Inc. v. Reno, 47 F.3d 642, 646, 656 (4th Cir.
1995), the Fourth Circuit upheld the Federal Freedom of
Access to Clinic Entrances Act of 1984 (“Access Act”),
which prohibited conduct intended to injure, intimidate, or
interfere with persons seeking to obtain or provide
reproductive health services. Even after acknowledging that
Congress passed the law in response to religiously motivated
protests at reproductive health clinics, the court found no free
exercise violation. Id. at 654 (“[T]he Access Act punishes
conduct for the harm it causes, not because the conduct is
religiously motivated.”). Although the Access Act may have
the effect of disproportionately punishing religiously
motivated violators, it makes no difference whether a violator
acts because of religious convictions or for other reasons, for
“[t]he same conduct is outlawed for all.” Id.

   Here, similarly, the rules prescribe and proscribe the same
conduct for all, regardless of motivation. The rules require,
               STORMANS, INC. V. WIESMAN                    23

subject to specific exemptions, that all pharmacies deliver all
lawfully prescribed drugs. And the rules allow the
Commission to sanction conduct (refusal to deliver a lawfully
prescribed drug) because of the harm that it causes—patients’
being denied safe and timely access to their lawfully
prescribed medications—not because the conduct is
religiously motivated. Id. Neutrality is not destroyed by the
supposition that pharmacies whose owners have religious
objections to emergency contraception will be burdened
disproportionately, or by the speculation that pharmacists
with religious objections to Plan B disproportionately will
require accommodation from their pharmacy-employers.
Stormans I, 586 F.3d at 1131.

    Plaintiffs counter that the Commission’s decision not to
allow facilitated referrals demonstrates discriminatory intent,
which undercuts the rules’ neutrality. According to Plaintiffs,
facilitated referrals are a reasonable accommodation for
objecting pharmacies because facilitated referrals do not
jeopardize the timely delivery of prescription medication.
Plaintiffs assert that the Commission’s decision could have
no purpose other than to discriminate against religiously
motivated refusals to deliver. We disagree.

    When a drug is unavailable at a particular pharmacy,
facilitated referrals help the customer receive the prescribed
drug by traveling to another pharmacy where it is available.
But the immediate delivery of a drug is always a faster
method of delivery than requiring a customer to travel
elsewhere. Speed is particularly important considering the
time-sensitive nature of emergency contraception and of
many other medications. The time taken to travel to another
pharmacy, especially in rural areas where pharmacies are
sparse, may reduce the efficacy of those drugs. Additionally,
24              STORMANS, INC. V. WIESMAN

testimony at trial demonstrated how facilitated referrals could
lead to feelings of shame in the patient that could dissuade
her from obtaining emergency contraception altogether. In
our view, the Commission’s decision not to allow facilitated
referrals falls within its stated goal of ensuring timely and
safe delivery of prescription medications and, accordingly,
does not demonstrate discriminatory intent.

    As a matter of logic, we reject Plaintiffs’ argument that
Defendants’ 2010 mid-litigation stipulation regarding
facilitated referrals is evidence of discriminatory intent by the
Commission when it adopted the rules in 2007. Moreover,
the existence of other means that might achieve the
Commission’s purpose does not necessarily destroy the rules’
neutrality.

    Nor does the legislative and administrative history behind
the rules undermine their neutrality. Whether a court may
examine legislative history in this context remains an open
question. Id. at 1131–32. Even if we should analyze that
history, it does not reveal improper intent. As we explained
in Stormans I, the administrative history “hardly reveals a
single design to burden religious practice; rather, it is a
patchwork quilt of concerns, ideas, and motivations.” Id. at
1133. “The collective will of the [Commission] cannot be
known, except as it is expressed in the text and associated
notes and comments of the final rules.” Id.

    To the extent that the record reveals anything about the
Commission’s motivation in adopting the rules, it shows that
the Commission approached the problem from the point of
view of ensuring patients’ timely access to prescription
medications. The Commission did not act solely in response
to religious objections to dispensing emergency
                  STORMANS, INC. V. WIESMAN                            25

contraception. It was also concerned with the safe and timely
delivery of many other drugs, which may or may not
engender religious objections. See id. at 1114 (noting that
public testimony “addressed the availability of a variety of
prescription medicines and devices, such as syringes, prenatal
vitamins, oral contraceptives, and AIDS medications”). For
example, the Commission had heard testimony that patients
“were not getting access to” prescription medications and
devices used to treat diabetes and HIV. Similarly, the district
court noted that “since 1997 there have been at least nine
complaints to the [Commission] regarding a pharmacy’s
refusal (or failure) to dispense drugs other than Plan B.”
Accordingly, the Commission was “motivated by concerns
about the potential deleterious effect on public health that
would result from allowing pharmacists to refuse to dispense
lawfully prescribed medications based on personal, moral
objections (of which religious objections are a subset).”6 Id.
at 1133. Nothing in the record developed since Stormans I
alters that conclusion. Therefore, the district court clearly
erred in finding discriminatory intent.




  6
    Even if the Commission had drafted and adopted the rules solely in
response to incidents of refusal to deliver Plan B, that fact would not
necessarily mean that the rules were drafted with the intent of
discriminating against religiously motivated conduct. See Stormans I,
586 F.3d at 1131; Am. Life League, 47 F.3d at 654; see also Vision Church
v. Vill. of Long Grove, 468 F.3d 975, 999 (7th Cir. 2006) (finding no free
exercise violation even if a zoning ordinance targeted a proposed plan for
a new church, because the commission was concerned about the non-
religious effect of the church on the community); Knights of Columbus,
Council No. 94 v. Town of Lexington, 272 F.3d 25, 35 (1st Cir. 2001)
(finding no free exercise violation although a regulation limiting displays
on the town green was adopted in response to a flood of requests from
religious groups seeking to erect displays).
26                 STORMANS, INC. V. WIESMAN

   For the foregoing reasons, we hold that the rules operate
neutrally.

         2. General Applicability

    We next must consider whether the rules are generally
applicable. Lukumi, 508 U.S. at 542; Smith, 494 U.S. at
879–81. A law is not generally applicable if it, “in a selective
manner[,] impose[s] burdens only on conduct motivated by
religious belief.” Lukumi, 508 U.S. at 543. Plaintiffs argue
that the rules are not generally applicable because (a) they are
substantially underinclusive in their prohibition of religious
objections but allowance of certain secular exemptions;
(b) they contain vague, open-ended wording that affords
individualized discretion that could rest on discriminatory
animus; and (c) the Commission has selectively enforced the
rules against, and only against, Plaintiffs.

              a. Substantial Underinclusion

    A law is not generally applicable if its prohibitions
substantially underinclude non-religiously motivated conduct
that might endanger the same governmental interest that the
law is designed to protect. Id. at 542–46. In other words, if
a law pursues the government’s interest “only against conduct
motivated by religious belief” but fails to include in its
prohibitions substantial, comparable secular conduct that
would similarly threaten the government’s interest, then the
law is not generally applicable.7 Id. at 545.


  7
    For example, in Lukumi, the city claimed that the ordinances at issue
advanced two interests: protecting the public health and preventing cruelty
to animals. 508 U.S. at 543. The ordinances failed to prohibit secular
conduct that would nevertheless endanger these interests in the same way
                   STORMANS, INC. V. WIESMAN                            27

    The rules require pharmacies to deliver prescription
medications, but they also carve out several enumerated
exemptions. See Wash. Admin. Code § 246-869-010(1), (2)
(exempting pharmacies from the duty to deliver when the
prescription cannot be filled due to lack of payment; because
the prescription may be fraudulent, erroneous, or incomplete;
because of declared emergencies; because the pharmacy lacks
specialized equipment or expertise; or when a drug or device
is unavailable despite good faith compliance with the
Stocking Rule). Plaintiffs assert that those exemptions
threaten the State’s interest in patient safety to the same
degree as would a religious exemption. In Plaintiffs’ view,
the rules are substantially underinclusive because of the
secular exemptions. We disagree.

    As we held in Stormans I, the enumerated exemptions are
“necessary reasons for failing to fill a prescription” in that
they allow pharmacies to operate in the normal course of
business. 586 F.3d at 1134. Indeed, we reassert the
following:




that religiously motivated conduct would. Id. Prohibiting Santeria animal
sacrifices may have advanced the government’s interests, but so would
have prohibiting several types of secular killings. See id. (“Many types of
animal deaths or kills for nonreligious reasons are either not prohibited or
approved by express provision.”); id. at 544 (“The health risks posed by
the improper disposal of animal carcasses are the same whether
[prohibited] Santeria sacrifice or some [non-prohibited] nonreligious
killing preceded it.”). The ordinances’ failure to prohibit non-religious
conduct endangered the government interest “in a similar or greater
degree” than the religiously motivated conduct. Id. at 543. It was this
substantial underinclusion that led the Court to conclude that the
ordinances were not generally applicable. Id.
28             STORMANS, INC. V. WIESMAN

       Nobody could seriously question a refusal to
       fill a prescription because the customer did
       not pay for it, the pharmacist had a legitimate
       belief that it was fraudulent, or supplies were
       exhausted or subject to controls in times of
       declared emergencies. Nor can every single
       pharmacy be required to stock every single
       medication that might possibly be prescribed,
       or to maintain specialized equipment that
       might be necessary to prepare and dispense
       every one of the most recently developed
       drugs. Instead of increasing safe and legal
       access to medications, the absence of these
       exemptions would likely drive pharmacies out
       of business or, even more absurdly, mandate
       unsafe practices. Therefore, the exemptions
       actually increase access to medications by
       making it possible for pharmacies to comply
       with the rules, further patient safety, and
       maintain their business.

Id. at 1135 (emphasis added). In that way, the exemptions
further the rules’ stated goal of ensuring timely and safe
patient access to medications. Evidence presented at trial
does not alter the quoted conclusions that we reached in
Stormans I.

    But the district court found that there are several
unwritten exemptions to the Delivery Rule’s delivery
requirement. Stormans, 854 F. Supp. 2d at 970–72. These
are scenarios, the district court explained, in which a
pharmacy’s refusal to deliver medication was “permitted in
practice” despite the lack of an enumerated exemption in the
text of the rules. Id. The court asserted that, for instance,
               STORMANS, INC. V. WIESMAN                    29

some pharmacies would “not deliver the drug over the
counter because it requires extra recordkeeping (e.g.,
Sudafed),” “not stock the drug because it is an expensive
drug,” or “not stock the drug because it would attract crime
(e.g., Oxycontin).” Id. at 970. The court found that, in other
instances, pharmacies refused to perform “simple
compounding” or “unit dosing” packaging and refused to
carry and dispense specific drugs that require the monitoring
of patient dosages. Id.

    The district court’s findings that those practices had
occurred are not clearly erroneous, but the court clearly erred
by concluding that the Commission permitted those practices
or exempted them from enforcement. Trial testimony shows
that, if complaints were filed about those practices, the
Commission would follow its normal procedure in deciding
whether to investigate and to initiate an enforcement action.
It has not received such complaints. The fact that no one has
filed a complaint with the Commission, to trigger its action,
does not make the practices permissible under the rules. The
Commission has never issued an official interpretation of the
rules suggesting that those practices are permitted. An
individual Commission member’s view about how the
Commission might act if it received a complaint has no
bearing on the Commission’s collective interpretation of the
rules. Accordingly, the evidence produced at trial did not
demonstrate that the rules are substantially underinclusive.

           b. Individualized Exemptions

    Plaintiffs also contend that the rules are not generally
applicable because they contain discretionary text that allows
those who enforce the rules to discriminate against religion.
The “individualized exemptions” doctrine, which Plaintiffs
30             STORMANS, INC. V. WIESMAN

thus invoke, was developed in a series of cases involving
unemployment benefits programs under which persons were
ineligible for benefits if they failed to accept available
employment “without good cause.” See Thomas v. Review
Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 717–18 (1981)
(finding unconstitutional the denial of unemployment benefits
when the state determined that the claimant’s religiously
motivated voluntary termination of his employment in the
production of armaments was “without good cause”);
Sherbert v. Verner, 374 U.S. 398, 402–10 (1963) (finding
unconstitutional a state’s denial of unemployment benefits
when the state determined that the claimant’s religiously
motivated refusal to work on Saturday was “without good
cause”); see also Hobbie v. Unemp’t Appeals Comm’n,
480 U.S. 136, 140–46 (1987) (finding unconstitutional a
state’s denial of benefits to a claimant whose employment
was terminated because she refused to work on Saturday, as
was required by her religion). The Court opined that an open-
ended, purely discretionary standard like “without good
cause” easily could allow discrimination against religious
practices or beliefs. Sherbert, 374 U.S. at 406; see also
Lukumi, 508 U.S. at 537–38 (holding that the city’s
determination that Santeria animal sacrifice was
“unnecessary”—and thus in violation of the ordinance at
issue—“devalue[d] religious reasons for killing by judging
them to be of lesser import than nonreligious reasons,”
meaning that “religious practice [was] being singled out for
discriminatory treatment”).

    But the Court has limited that doctrine. In Smith, the
Court refused to extend that reasoning to a criminal
prohibition on the use of peyote that could disqualify a
violator from receiving state unemployment benefits.
494 U.S. at 882–85; see id. at 884 (noting that the reasoning
               STORMANS, INC. V. WIESMAN                    31

of Sherbert, Thomas, and Hobbie had “nothing to do with an
across-the-board criminal prohibition on a particular form of
conduct”).    The Court explained that the individual
exemption test was “developed in a context that lent itself to
individualized governmental assessment of the reasons for the
relevant conduct.” Id. at 884.

    Here, Plaintiffs point to two phrases in support of their
argument that the Delivery Rule contains discretionary text:
“substantially similar” (located in the Delivery Rule’s
introduction) and “good faith compliance” (located in the
Delivery Rule’s fifth exemption). We conclude, however,
that the rules do not afford unfettered discretion that could
lead to religious discrimination because the provisions are
tied to particularized, objective criteria.

    The introduction to the list in the Delivery Rule allows
exemptions in circumstances that are “substantially similar”
to those in the five enumerated exemptions in section 246-
869-010(1) of the Washington Administrative Code. Thus,
the introductory text is tethered directly to those five
business-related exemption categories.

     The fifth exemption is broader than the other four in that
it requires “good faith compliance” with the Stocking Rule.
Wash. Admin. Code § 246-869-010(1)(e). Similarly, though,
that exemption ties directly to the objective standard of
meeting patients’ needs by providing a representative
assortment of drugs, as is required by the Stocking Rule.
And, again, we note that Plaintiffs do not challenge the
Stocking Rule.

   As mentioned previously, Plaintiffs’ reliance on evidence
of individual Commission members’ opinions does not
32             STORMANS, INC. V. WIESMAN

support the conclusion that the exemptions will be interpreted
broadly to permit discriminatory treatment of religion or
religiously motivated conduct. The Commission collectively
has never issued commentary supporting such a broad
interpretation. To the extent that the Commission has made
official comments, those comments contradict Plaintiffs’
assertion that the Commission would allow exemptions
except for religious reasons; for instance, the Commission has
stated that pharmacies may not object to delivering drugs
because the drugs are too expensive.

    The mere existence of an exemption that affords some
minimal governmental discretion does not destroy a law’s
general applicability. See Grace United Methodist Church v.
City of Cheyenne, 451 F.3d 643, 651 (10th Cir. 2006)
(“Consistent with the majority of our sister circuits, . . . we
have already refused to interpret Smith as standing for the
proposition that a secular exemption automatically creates a
claim for a religious exemption.”). As the Third Circuit
explained in Lighthouse Institute for Evangelism, Inc. v. City
of Long Branch:

       What makes a system of individualized
       exemptions suspicious is the possibility that
       certain violations may be condoned when they
       occur for secular reasons but not when they
       occur for religious reasons. In Blackhawk[ v.
       Pennsylvania, 381 F.3d 202, 211 (3d Cir.
       2004)], it was not the mere existence of an
       exemption procedure that gave us pause but
       rather the fact that the Commonwealth could
       not coherently explain what, other than the
       religious motivation of [the prohibited]
                  STORMANS, INC. V. WIESMAN                           33

         conduct, justified the unavailability of an
         exemption.

510 F.3d 253, 276 (3d Cir. 2007); cf. Grace United Methodist
Church, 451 F.3d at 651 (“Indeed, in the land use context, the
Sixth, Seventh, Eighth, and Eleventh Circuits have rejected
a per se approach and instead apply a fact-specific inquiry to
determine whether the regulation at issue was motivated by
discriminatory animus, or whether the facts support an
argument that the challenged rule is applied in a
discriminatory fashion that disadvantages religious groups or
organizations.”). In summary, because the exemptions at
issue are tied directly to limited, particularized, business-
related, objective criteria, they do not create a regime of
unfettered discretion that would permit discriminatory
treatment of religion or religiously motivated conduct.8

             c. Selective Enforcement

    Plaintiffs also argue that the Commission has enforced the
rules selectively in two ways: by enforcing them against
Ralph’s pharmacy but not against Catholic-affiliated
hospitals; and by enforcing them against religiously


    8
       Although the challenged rules on their face, and the official
commentary, demonstrate that the discretionary text in the exemptions is
tied to specific, objective criteria, we note that the Commission has the
power to change its interpretation of its rules. If the Commission were to
adopt an interpretation that penalizes religious conduct while permitting
a broad range of similar secular conduct, our holdings today would not
prevent a future as-applied challenge. See Monahan v. N.Y. City Dep’t of
Corr., 214 F.3d 275, 290 (2d Cir. 2000) (noting that a previous lawsuit
challenging the constitutionality of a government policy would not bar
subsequent as-applied challenges to the same policy, should the execution
or interpretation of the policy change).
34                 STORMANS, INC. V. WIESMAN

motivated violations but not against secularly motivated
violations.

    The Commission enforces the Delivery Rule and section
(1) of the Stocking Rule through a complaint-driven process.9
Although the Commission may have different enforcement
mechanisms for rules not at issue in this litigation, the record
shows that the Commission has adopted a passive
enforcement process with respect to the rules listed above;
that is, it takes action only when a consumer files a complaint
of a violation.10 Plaintiffs assert that Catholic-affiliated
pharmacies also refuse to stock or deliver Plan B or ella. But
the record contains no evidence that any complaints have
been filed against Catholic-affiliated pharmacies. The
Commission did not investigate alleged non-compliance
among Catholic pharmacies for the simple reason that the
Commission received no complaints against those


    9
      Although the district court found that the Commission actively
enforced sections (2) through (6) of the Stocking Rule by means of, inter
alia, inspections, test-shopping, newsletters, and Commission-initiated
complaints, the Commission is not required to use the same mechanisms
to enforce every rule. Accordingly, we disagree with the district court’s
conclusion that the Commission’s methods of enforcing other rules
demonstrates selective enforcement with respect to the Delivery Rule and
section (1) of the Stocking Rule.
   10
      Although the district court found that the Commission itself initiated
a complaint under the Stocking Rule against Ralph’s, the Commission’s
enforcement process remained consumer-driven. The Commission filed
a complaint for procedural reasons; the original genesis was a consumer
complaint that had been filed against a pharmacist employed at Ralph’s.
The Commission terminated the complaint against the pharmacist and
filed the complaint against Ralph’s because the individual pharmacist
would have dispensed Plan B if Ralph’s had carried it. Accordingly, the
Commission’s action was in reality initiated by a consumer’s complaint.
                   STORMANS, INC. V. WIESMAN                            35

pharmacies. The record does not show that the Commission
has made religiously based distinctions in its complaint-
driven enforcement of the rules. The record, similarly,
contains no evidence that the Commission responded
differently to complaints about Catholic-affiliated pharmacies
than it did to complaints about Ralph’s. Nor does the
evidence at trial show that consumers filed complaints about
similarly situated, secularly motivated refusals to deliver
prescription drugs.11 What the record does show is that
consumers filed many complaints against Ralph’s in
connection with the store’s policy of declining to stock and
deliver Plan B and ella. In short, selective enforcement
cannot be inferred from the fact that Ralph’s has been
implicated in a disproportionate percentage of investigations,
because the Commission responds only to the complaints that
it receives.

    That there may be other means by which the Commission
could enforce the rules does not weaken this conclusion. The
executive branch has an array of enforcement options, and it
is not our role to second-guess how the executive branch
exercises its discretion to enforce administrative regulations.
Wayte v. United States, 470 U.S. 598, 607–08 (1985). The
Commission quite reasonably could have decided that a
“passive enforcement” system—one that relies on reports of
non-compliance—is the most efficient and cost-effective

   11
      Although three complaints were filed against entities other than
Ralph’s for failing to dispense Plan B, those entities were not similarly
situated to Ralph’s. The record shows that the Commission did not need
to take further action because the other pharmacies reassured the
Commission that they would re-stock the medication; the original failure
to dispense Plan B occurred simply because the pharmacies were
temporarily out of stock. By contrast, Plaintiffs refuse to stock Plan B and
ella at all times.
36                STORMANS, INC. V. WIESMAN

means of enforcement.12 See id. at 612–13. That is especially
true in the present context, because those who file
complaints—customers of pharmacies—are the rules’
intended beneficiaries. Plaintiffs’ suggestion that the
Commission adopted the complaint system with the specific
intent to disadvantage religious objectors to emergency
contraception lacks any foundation in the record. The
Commission has utilized the complaint-driven system to
enforce the Stocking Rule since its enactment in 1967,
decades before Plan B or ella came on the market.

    In short, no evidence supports the district court’s finding
that the Commission’s enforcement of the rules is other than
complaint-driven. Because no complaints have been filed
against Catholic-affiliated pharmacies or against other
pharmacies for non-religious refusals, other pharmacies are



  12
     Wayte concerned a passive enforcement system used to prosecute
persons who failed to register for the draft. The Court described some of
the benefits of this system:

         [B]y relying on reports of nonregistration, the
         Government was able to identify and prosecute
         violators without further delay. Although it still was
         necessary to investigate those reported to make sure
         that they were required to register and had not, the
         Government did not have to search actively for the
         names of these likely violators. Such a search would
         have been difficult and costly at that time. Indeed, it
         would be a costly step in any “active” prosecution
         system involving thousands of nonregistrants. The
         passive enforcement program thus promoted
         prosecutorial efficiency.
470 U.S. at 612. Those sentiments apply equally here.
                  STORMANS, INC. V. WIESMAN                           37

not “similarly situated” to Ralph’s.13 Therefore, they provide
no evidence of selective enforcement.

          3. Application of Rational Basis Review

    Because the rules at issue are neutral and generally
applicable, we review them for a rational basis. Guam v.
Guerrero, 290 F.3d 1210, 1215 (9th Cir. 2002); Miller,
176 F.3d at 1206. Under rational basis review, we must
uphold the rules if they are rationally related to a legitimate
governmental purpose. Gadda v. State Bar of Cal., 511 F.3d
933, 938 (9th Cir. 2007). Plaintiffs “have the burden to
negat[e] every conceivable basis which might support [the
rules],” FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315
(1993) (internal quotation marks omitted), a burden that they
have failed to meet. The rules are rationally related to
Washington’s legitimate interest in ensuring that its citizens
have safe and timely access to their lawful and lawfully
prescribed medications.

    Defendants’ stipulation regarding “facilitated referrals”
does not change our conclusion. Whether facilitated referrals
also further patients’ access to medication is irrelevant. On
rational basis review, Plaintiffs still have the burden to negate
the Commission’s chosen method for achieving that goal. Id.
Because Plaintiffs have failed to meet that burden, the rules
survive rational basis review.

      In sum, Plaintiffs’ free exercise claim fails.



 13
    As noted previously, the three complaints filed against entities other
than Ralph’s are not comparable secular refusals because those entities
experienced a temporary shortage and agreed to re-stock the medication.
38              STORMANS, INC. V. WIESMAN

     B. Equal Protection Claim

    The district court also held that the rules at issue violated
Plaintiffs’ equal protection rights under the Fourteenth
Amendment. The court reasoned that Plaintiffs’ equal
protection claim is coextensive with their free exercise claim.
On appeal, Plaintiffs do not advance any equal protection
arguments independent of their arguments concerning the
Free Exercise Clause. Because we reject Plaintiffs’ free
exercise claim, their equal protection claim, as they have
framed it, also fails.

     C. Due Process Claim

    Plaintiffs also argue that the rules violate their due
process rights under the Fourteenth Amendment. The district
court rejected the argument and declined to enter a judgment
that the rules violate the Due Process Clause. Defendants
urge us not to reach this issue on appeal because Plaintiffs
failed to cross-appeal. See Greenlaw v. United States,
554 U.S. 237, 244 (2008) (holding that, under the “cross-
appeal rule, . . . an appellate court may not alter a judgment
to benefit a nonappealing party”); El Paso Natural Gas Co.
v. Neztsosie, 526 U.S. 473, 479 (1999) (“Absent a
cross-appeal, an appellee may urge in support of a decree any
matter appearing in the record, although his argument may
involve an attack upon the reasoning of the lower court, but
may not attack the decree with a view either to enlarging his
own rights thereunder or of lessening the rights of his
adversary.” (internal quotation marks omitted)). We reject
Defendants’ suggestion.

   Although “there is no bright-line test” for determining
whether an argument on appeal falls within the scope of the
                STORMANS, INC. V. WIESMAN                       39

cross-appeal rule, Lee v. Burlington N. Santa Fe Ry. Co.,
245 F.3d 1102, 1107 (9th Cir. 2001), we need not explore that
issue in depth here. “Because the cross-appeal requirement
is a rule of practice and not a jurisdictional bar, an appellate
court has broad power to make such dispositions as justice
requires.” Id. (internal quotation marks omitted). Even
assuming that Plaintiffs’ due process argument is an attempt
to enlarge their own rights or lessen Defendants’ rights, in the
absence of prejudice to Defendants and in the interest of
fairness to Plaintiffs, we exercise our discretion to reach the
issue.

     Plaintiffs assert that the rules infringe a fundamental right,
which they characterize as the “right to refrain from taking
human life.” Laws that infringe a “fundamental” right
protected by the Due Process Clause are constitutional only
if “the infringement is narrowly tailored to serve a compelling
state interest.” Reno v. Flores, 507 U.S. 292, 302 (1993).
Laws that do not infringe a fundamental right survive
substantive-due-process scrutiny so long as they are
“rationally related to legitimate government interests.”
Washington v. Glucksberg, 521 U.S. 702, 728 (1997).

    The Supreme Court “require[s] in substantive-due-process
cases a ‘careful description’ of the asserted fundamental
liberty interest.” Id. at 721. Accordingly, we must formulate
the asserted right by carefully consulting both the scope of the
challenged regulation and the nature of Plaintiffs’ allegations.
See, e.g., id. at 723–24 (consulting the text of the challenged
state statute in reformulating the asserted right); Collins v.
City of Harker Heights, 503 U.S. 115, 125 (1992) (“It is
important, therefore, to focus on the allegations in the
complaint to determine how petitioner describes the
constitutional right at stake . . . .”).
40              STORMANS, INC. V. WIESMAN

    For example, in Flores, 507 U.S. at 297, a class of
juvenile detainees challenged a regulation that permitted their
release to a parent, close relative, or legal guardian generally
but permitted their release to others only in certain
circumstances. The Supreme Court rejected the plaintiffs’
characterization of the right to “freedom from physical
restraint” as too broad and concluded that “the right at issue
is the alleged right of a child who has no available parent,
close relative, or legal guardian, and for whom the
government is responsible, to be placed in the custody of a
willing-and-able private custodian rather than of a
government-operated or government-selected child-care
institution.” Id. at 302; see also Glucksberg, 521 U.S. at
722–23 (rejecting the plaintiffs’ characterization of “the
liberty to shape death” and, consulting the text of the
challenged state statute, reformulating the right as “a right to
commit suicide which itself includes a right to assistance in
doing so”); Cruzan ex rel. Cruzan v. Dir., Mo. Dep’t of
Health, 497 U.S. 261, 277–79 (1990) (referring to the right at
issue as the “constitutionally protected right to refuse
lifesaving hydration and nutrition” instead of the more
generic “right to die”); Raich v. Gonzales, 500 F.3d 850, 864
(9th Cir. 2007) (generally accepting Raich’s “careful
statement” of the right as the “right to make life-shaping
medical decisions that are necessary to preserve the integrity
of her body, avoid intolerable physical pain, and preserve her
life” but only after adding “the centerpiece—the use of
marijuana—to Raich’s proposed right” (brackets and internal
quotation marks omitted)). “This degree of specificity is
required.” Raich, 500 F.3d at 864 n.12. “[T]he right must be
carefully stated and narrowly identified before the ensuing
analysis can proceed.” Id. at 864.
                   STORMANS, INC. V. WIESMAN                            41

     Here, Plaintiffs characterize the fundamental liberty
interest at stake as the “right to refrain from taking human
life.” That formulation is too broad in two important
respects. We must be “more precise.” Glucksberg, 521 U.S.
at 723.

    First, Plaintiffs have not attempted to establish that Plan
B and ella objectively cause the taking of human life. As the
district court noted, “the parties do not agree that a life is at
stake. There is no doubt about the consequences of assisted
suicide; here, there is doubt.” In response, Plaintiffs have
neither argued nor presented evidence to establish that the
drugs objectively cause the taking of human life. Instead,
Plaintiffs have emphasized that their “religious beliefs form
the foundation” of their due process claim. They seek to
prove a violation of their due process rights by establishing
that: “Plaintiffs believe that human life begins at the point of
union of the female ovum and male sperm, or fertilization”;
they “believe Plan B may prevent implantation of a fertilized
ovum”;14 and their “religious beliefs are sincere.”
Accordingly, we must refine the asserted fundamental liberty
interest to account for the subjectivity of Plaintiffs’
allegations.

    A second refinement is also necessary. The disputed rules
do not apply generally to the population as a whole. See, e.g.,
Glucksberg, 521 U.S. at 707 (noting that the criminal

   14
        We doubt that courts are equipped to make a factual finding
concerning whether life begins at fertilization. Roe v. Wade, 410 U.S.
113, 159 (1973). Whether the drugs at issue prevent implantation of a
fertilized ovum, however, strikes us as a proper subject for a finding of
fact. Nevertheless, Plaintiffs declined to introduce evidence on that point,
so we address Plaintiffs’ claim as presented—which rests on their “belief”
that the drugs prevent implantation.
42              STORMANS, INC. V. WIESMAN

prohibition against assisting suicide applies to all persons).
Instead, like the challenged regulations in Flores, 507 U.S. at
297, the rules here apply only to persons in specific
circumstances. In particular, the rules require the delivery of
medication only by pharmacies, which are professional
businesses subject to licensing and regulatory requirements.15
Accordingly, as the Court did in Flores, 507 U.S. at 302, we
must refine the asserted right to account for the particularized
scope of the challenged law.

    Taking into account those two refinements, the proper
formulation of the asserted liberty interest at stake is the right
to own, operate, or work at a licensed professional business
free from regulations requiring the business to engage in
activities that one sincerely believes lead to the taking of
human life. With that “careful description” in mind,
Glucksberg, 521 U.S. at 724, we turn to whether the asserted
right is, “objectively, deeply rooted in this Nation’s history
and tradition and implicit in the concept of ordered liberty,
such that neither liberty nor justice would exist if they were
sacrificed,” id. at 720–21 (citations and internal quotation
marks omitted). We must be “reluctant to expand the concept
of substantive due process” and must “exercise the utmost
care whenever we are asked to break new ground in this
field.” Id. at 720 (internal quotation marks omitted).

    We conclude that Plaintiffs have not established the
fundamental nature of the asserted right. Plaintiffs cite a law
review article that offers historical evidence concerning,
among other things, legal protections for those wishing not to
participate in military service, capital punishment, and

   15
      As discussed above, the rules do not require delivery of the
medications by individual pharmacists.
                STORMANS, INC. V. WIESMAN                     43

assisted suicide. Mark L. Rienzi, The Constitutional Right
Not to Kill, 62 Emory L.J. 121, 130–47 (2012). Those topics
concern non-participation in events that objectively cause the
taking of human life. Accordingly, they have little, if any,
probative weight on the topic whether our Nation has a deep
tradition of protecting the non-participation of persons who
subjectively believe that an event leads to the taking of human
life. See id. at 147 (noting that, with respect to military
service, capital punishment, and assisted suicide, “there is
essentially no room for debate that each of these contexts
involves the killing of other human beings” and that the
“context of abortion, of course, is different”). Even if we
assume that society generally protects personal non-
participation in contexts that indisputably cause death, it does
not follow that society is equally concerned with protecting
non-participation in every context that an individual might
believe leads to death. Cf. Glucksberg, 521 U.S. at 727
(“That many of the rights and liberties protected by the Due
Process Clause sound in personal autonomy does not warrant
the sweeping conclusion that any and all important, intimate,
and personal decisions are so protected . . . .”). Moreover,
very few of the legal sources presented by Plaintiffs concern
a right of non-participation by businesses.

    We recognize that there is a “trend of protecting
conscientious objectors to abortions,” Rienzi, 62 Emory L.J.
at 148, and that most—but not all—states do not require
pharmacies to deliver prescriptions, such as Plan B and ella,
in a timely manner. On balance, however, we are
unconvinced that the right to own, operate, or work at a
licensed professional business free from regulations requiring
the business to engage in activities that one sincerely believes
leads to the taking of human life is “so rooted in the traditions
and conscience of our people as to be ranked as
44            STORMANS, INC. V. WIESMAN

fundamental.” Snyder v. Massachusetts, 291 U.S. 97, 105
(1934). Accordingly, we decline to recognize a new
fundamental right.

    Because the rules do not infringe a fundamental right,
they need only be “rationally related to legitimate
government interests.” Glucksberg, 521 U.S. at 728. As
explained above, in Part A-3 of our discussion, p. 37, the
rules meet that test.

     REVERSED.